Exhibit 10.1
PLACEMENT AGENCY AGREEMENT
August 20, 2009
Roth Capital Partners, LLC
24 Corporate Plaza
Newport Beach, CA 92660
Ladies and Gentlemen:
     Rentech, Inc., a Colorado corporation (the “Company”), proposes, subject to
the terms and conditions stated herein, to issue and sell up to 8,571,428 shares
(the “Shares”) of the Company’s common stock, par value $0.01 per share (the
“Common Stock”) directly to various investors (the “Investors”) in a transaction
in which Roth Capital Partners, LLC (“Roth”) will act as placement agent.
     The Company and Roth hereby confirm their agreement as follows:
     1. Agreement to Act as Placement Agent. On the basis of the
representations, warranties and agreements of the Company herein contained, and
subject to all the terms and conditions of this Agreement, Roth shall serve as
the exclusive placement agent in connection with the issuance and sale by the
Company of the Shares from the Registration Statement (as defined in Section 2
below), with the terms of such offering (the “Offering”) to be subject to market
conditions and negotiations between the Company, Roth and the Investors. Roth
shall act on a best efforts basis and does not guarantee that it will be able to
sell the Shares in the prospective Offering. As compensation for services
rendered, on the Closing Date (as defined below), the Company shall pay to Roth
an aggregate amount equal to 4% of the gross proceeds received by the Company
from the sale of such Shares. The purchase price to the Investors for each Share
is US$1.75 (the “Offering Price”). The term of Roth’s exclusive engagement will
be five (5) days from the date hereof (the “Exclusive Term”). Roth will be
entitled to collect all fees earned through termination.
     2. Registration Statement and Final Prospectus. The Company has prepared
and filed with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-3 (File No. 333-158256) under the Securities
Act of 1933, as amended (the “Securities Act”), and the rules and regulations
(the “Rules and Regulations”) of the Commission thereunder, and such amendments
to such registration statement (including any post-effective amendments) as may
have been required to the date of this Agreement. Such registration statement,
as amended (including any post-effective amendments), has been declared
effective by the Commission. Such registration statement, as amended (including
any post-effective amendments), the exhibits and any schedules thereto and the
documents and information otherwise deemed to be a part thereof or included
therein by the Securities Act or otherwise pursuant to the Rules and
Regulations, is herein called the “Registration Statement.” If the Company has
filed or files an abbreviated registration statement pursuant to Rule 462(b)
under the Securities Act (the “Rule 462 Registration Statement”), then any
reference herein to the term Registration Statement shall include such Rule 462
Registration Statement. The Company will file with the Commission pursuant to
Rule 424 under the Securities Act a prospectus supplement

1



--------------------------------------------------------------------------------



 



relating to the Shares to the form of prospectus included in the Registration
Statement. Such prospectus in the form in which it appears in the Registration
Statement is hereinafter called the “Base Prospectus,” and the final prospectus
supplement as filed, along with the Base Prospectus, is hereinafter called the
“Final Prospectus.”
     For purposes of this Agreement, all references to the Registration
Statement, the Rule 462 Registration Statement, the Base Prospectus, the Final
Prospectus, or any amendment or supplement to any of the foregoing shall be
deemed to include the copy filed with the Commission pursuant to its Interactive
Data Electronic Applications system. All references in this Agreement to
amendments or supplements to the Registration Statement, the Rule 462
Registration Statement, the Base Prospectus, or the Final Prospectus shall be
deemed to mean and include the subsequent filing of any document under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), that is deemed
to be incorporated therein by reference or otherwise deemed by the Rules and
Regulations to be a part thereof.
     3. Representations and Warranties Regarding the Offering.
          (a) The Company represents and warrants to, and agrees with, Roth, as
of the date hereof and as of the Closing Date, except as otherwise indicated, as
follows:
          (i) At the time of effectiveness, at the date hereof and at the
Closing Date, the Registration Statement complied or will comply in all material
respects with the requirements of the Securities Act and the Rules and
Regulations and did not and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading. The Time of Sale Disclosure
Package (as defined below) as of the date hereof and at the Closing Date, and
the Final Prospectus, as amended or supplemented, at the time of filing pursuant
to Rule 424(b) under the Securities Act and at the Closing Date, did not and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The representations and warranties set forth in the two immediately
preceding sentences shall not apply to statements in or omissions from the
Registration Statement or any post-effective amendment thereto or the Final
Prospectus in reliance upon, and in conformity with, written information
furnished to the Company by Roth specifically for use in the preparation
thereof. The Registration Statement contains all exhibits and schedules required
to be filed by the Securities Act or the Rules and Regulations. No order
preventing or suspending the effectiveness or use of the Registration Statement
or the Final Prospectus is in effect and no proceedings for such purpose have
been instituted or are pending, or, to the knowledge of the Company, are
threatened in writing by the Commission.
          (ii) The documents incorporated by reference in the Registration
Statement, the Time of Sale Disclosure Package and the Final Prospectus, when
they became effective or were filed with the Commission, as the case may be,
conformed in all material respects to the requirements of the Securities Act or
the Exchange Act, as applicable, were filed on a timely basis with the
Commission and none of such

2



--------------------------------------------------------------------------------



 



documents, when they were filed (or, if amendments to such documents were filed,
when such amendments were filed), contained an untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. Any further documents so filed and incorporated by reference in the
Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus, when such documents are filed with the Commission, will conform in
all material respects to the requirements of the Exchange Act, and will not
contain an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. As used in this paragraph and
elsewhere in this Agreement, “Time of Sale Disclosure Package” means the Final
Prospectus, any subscription agreement between the Company and the Investors,
and any issuer free writing prospectus as defined in Rule 433 of the Act (each,
an “Issuer Free Writing Prospectus”), if any, identified in Schedule I hereto,
that the parties hereto shall hereafter expressly agree in writing to treat as
part of the Disclosure Package.
          (iii) The financial statements of the Company, together with the
related notes, included or incorporated by reference in the Registration
Statement, the Time of Sale Disclosure Package and the Final Prospectus comply
in all material respects with the requirements of the Securities Act and the
Exchange Act and fairly present in all material respects the financial condition
of the Company as of the dates indicated and the results of operations and
changes in cash flows for the periods therein specified in conformity with
generally accepted accounting principles consistently applied throughout the
periods involved; and the supporting schedules included in the Registration
Statement present fairly in all material respects the information required to be
stated therein. No other financial statements or schedules are required to be
included in the Registration Statement, the Time of Sale Disclosure Package or
the Final Prospectus. To the Company’s knowledge, Ehrhardt Keefe Steiner &
Hottman P.C. and PricewaterhouseCoopers LLP are independent public accounting
firms with respect to the Company within the meaning of the Securities Act and
the Rules and Regulations.
          (iv) The Company had a reasonable basis for, and made in good faith,
each “forward-looking statement” (within the meaning of Section 27A of the Act
or Section 21E of the Exchange Act) contained or incorporated by reference in
the Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus.
          (v) All statistical or market-related data included or incorporated by
reference in the Registration Statement, the Time of Sale Disclosure Package or
the Final Prospectus are based on or derived from sources that the Company
reasonably believes to be reliable and accurate, and the Company has obtained
the written consent to the use of such data from such sources, to the extent
required.
          (vi) To the knowledge of the Company, there is no action pending to
delist the Common Shares from NYSE Amex LLC (“NYSE Amex”), nor has the Company
received any written notification that NYSE Amex is currently contemplating
terminating such listing. When issued, the Shares will be listed on NYSE Amex.

3



--------------------------------------------------------------------------------



 



          (vii) The Shares have been or will be qualified for sale under the
securities laws of such United States jurisdictions as Roth reasonably
determines, or are or will be exempt from the qualification requirements of such
jurisdictions; provided that the Company shall not be required to (A) qualify as
a foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (B) file
any general consent to service of process in any such jurisdiction, or
(C) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.
          (viii) The Company has not taken, directly or indirectly, any action
that is designed to or that has constituted or that would reasonably be expected
to cause or result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale of the Shares.
          (ix) The Company is not an “ineligible issuer,” as defined in Rule 405
of the Securities Act. Subject to Section 6(d) below, the Company represents and
warrants that it has not prepared or had prepared on its behalf or used or
referred to any Issuer Free Writing Prospectus in connection with the Offering.
Subject to Section 6(d) below, the Company has not distributed and the Company
will not distribute, prior to the completion of the distribution of the Shares,
any offering material in connection with the Offering other than subscription
agreements between the Company and the Investors and the Base Prospectus, the
Final Prospectus, the Registration Statement, and copies of the documents, if
any, incorporated by reference therein.
          (x) The Company is not and, after giving effect to the offering and
sale of the Shares, will not be required to register as an “investment company,”
as such term is defined in the Investment Company Act of 1940, as amended.
          (b) Any certificate signed by any officer of the Company and delivered
to Roth or to Roth’s counsel in connection with this Offering shall be deemed a
representation and warranty by the Company to Roth as to the matters covered
thereby.
     4. Representations and Warranties Regarding the Company.
          (a) The Company represents and warrants to and agrees with, Roth,
except as set forth in the Registration Statement, the Time of Sale Disclosure
Package and the Final Prospectus, as follows:
          (i) The Company and each of its subsidiaries has been duly organized
and is validly existing as a corporation in good standing under the laws of its
jurisdiction of incorporation. The Company and each of its subsidiaries has the
corporate power and authority to own its properties and conduct its business as
currently being carried on and as described in the Registration Statement, the
Time of Sale Disclosure Package and the Final Prospectus, and is duly qualified
to do business as a foreign corporation in good standing in each jurisdiction in
which it owns or leases real property or in which the conduct of its business
makes such qualification necessary and in which the failure to so qualify would
have or is reasonably likely to result in a material adverse effect upon the

4



--------------------------------------------------------------------------------



 



business, properties, operations, condition (financial or otherwise) or results
of operations of the Company and its subsidiaries, taken as a whole, or in its
ability to perform its obligations under this Agreement (“Material Adverse
Effect”).
          (ii) The Company has the corporate power and authority to enter into
this Agreement. This Agreement has been duly authorized, executed and delivered
by the Company, and constitutes a valid, legal and binding obligation of the
Company, enforceable in accordance with its terms, except as rights to indemnity
hereunder may be limited by federal or state laws and except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting the rights of creditors generally and subject to general
principles of equity.
          (iii) The execution, delivery and performance of this Agreement and
the consummation of the transactions herein contemplated will not (A) result in
a breach or violation of any of the terms and provisions of, or constitute a
default under, any law, rule or regulation to which the Company or any
subsidiary is subject, or by which any property or asset of the Company or any
subsidiary is bound or affected, (B) conflict with, result in any violation or
breach of, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any right of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, lease, credit facility, debt, note,
bond, mortgage, indenture or other instrument or binding obligation or other
binding understanding (the “Contracts”) to which the Company or any subsidiary
is a party of by which any property or asset of the Company or any subsidiary is
bound or affected, or (C) result in a breach or violation of any of the terms
and provisions of, or constitute a default under, the Company’s charter or
bylaws, except in the case of clauses (A) and (B) such breaches, violations,
defaults, or conflicts which do not individually or in the aggregate be
reasonably likely to result in a Material Adverse Effect.
          (iv) All consents, approvals, orders, authorizations and filings
required on the part of the Company and its subsidiaries in connection with the
execution, delivery or performance of this Agreement have been obtained or made,
other than such consents, approvals, orders and authorizations the failure of
which to make or obtain is not reasonably likely to result in a Material Adverse
Effect.
          (v) All of the issued and outstanding shares of capital stock of the
Company are duly authorized and validly issued, fully paid and nonassessable,
and have been issued in material compliance with all applicable securities laws,
and conform in all material respects to the description thereof in the
Registration Statement, the Time of Sale Disclosure Package and the Final
Prospectus. Except for the issuances of options or restricted stock or
restricted stock units in the ordinary course of business, since the respective
dates as of which information is provided in the Registration Statement, the
Time of Sale Disclosure Package or the Final Prospectus, the Company has not
entered into or granted any convertible or exchangeable securities, options,
warrants, agreements, contracts or other rights in existence to purchase or
acquire from the Company any shares of the capital stock of the Company. The
Shares, when issued, will be duly authorized

5



--------------------------------------------------------------------------------



 



and validly issued, fully paid and nonassessable, issued in material compliance
with all applicable securities laws, and free of preemptive, registration or
similar rights.
          (vi) Except as set forth in the Registration Statement, the Time of
Sale Disclosure Package and the Final Prospectus and except for SilvaGas
Corporation, the Company does not own, directly or indirectly, a majority of the
capital stock or other ownership interest in any partnership, corporation,
business trust, limited liability company, limited liability partnership, joint
stock company, trust, unincorporated association, joint venture or other entity.
          (vii) Each of the Company and its subsidiaries has filed all foreign,
federal, state and local returns (as hereinafter defined) required to be filed
with taxing authorities prior to the date hereof or has duly obtained extensions
of time for the filing thereof. Each of the Company and its subsidiaries has
paid all taxes (as hereinafter defined) shown as due on such returns that were
filed and has paid all taxes imposed on or assessed against the Company or such
respective subsidiary. The term “taxes” mean all federal, state, local, foreign,
and other net income, gross income, gross receipts, sales, use, ad valorem,
transfer, franchise, profits, license, lease, service, service use, withholding,
payroll, employment, excise, severance, stamp, occupation, premium, property,
windfall profits, customs, duties or other taxes, fees, assessments, or charges
of any kind whatever, together with any interest and any penalties, additions to
tax, or additional amounts with respect thereto. The term “returns” means all
returns, declarations, reports, statements, and other documents required to be
filed in respect to taxes.
          (viii) Since the respective dates as of which information is given in
the Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus, (a) neither the Company nor any of its subsidiaries has incurred any
material liabilities or obligations, direct or contingent, required to be
reflected on a balance sheet in accordance with generally accepted accounting
principles, or entered into any material transactions other than in the ordinary
course of business, (b) the Company has not declared or paid any dividends or
made any distribution of any kind with respect to its capital stock; (c) there
has not been any change in the capital stock of the Company or any of its
subsidiaries (other than a change in the number of outstanding shares of Common
Stock due to the issuance of shares upon the exercise of outstanding options or
warrants or the issuance of restricted stock awards or restricted stock units
under the Company’s existing stock awards plan, or any new grants thereof in the
ordinary course of business), (d) there has not been any material change in the
Company’s long-term or short-term debt, and (e) there has not been the
occurrence of any Material Adverse Effect.
          (ix) There is not pending or, to the knowledge of the Company,
threatened, any action, suit or proceeding to which the Company or any of its
subsidiaries is a party or of which any property or assets of the Company is the
subject before or by any court or governmental agency, authority or body, or any
arbitrator or mediator, which is reasonably likely to result in a Material
Adverse Effect.

6



--------------------------------------------------------------------------------



 



          (x) The Company and each of its subsidiaries holds, and is in
compliance with, all franchises, grants, authorizations, licenses, permits,
easements, consents, certificates and orders (“Permits”) of any governmental or
self-regulatory agency, authority or body required for the conduct of its
business, and all such Permits are in full force and effect, in each case except
where the failure to hold, or comply with, any of them is not reasonably likely
to result in a Material Adverse Effect.
          (xi) The Company and its subsidiaries have good and marketable title
to all property (whether real or personal) described in the Registration
Statement, the Time of Sale Disclosure Package and the Final Prospectus as being
owned by them that are material to the business of the Company, in each case
free and clear of all liens, claims, security interests, other encumbrances or
defects, except those that are not reasonably likely to result in a Material
Adverse Effect. The property held under lease by the Company and its
subsidiaries is held by them under valid, subsisting and enforceable leases with
only such exceptions with respect to any particular lease as do not interfere in
any material respect with the conduct of the business of the Company or its
subsidiaries.
          (xii) The Company and each of its subsidiaries owns or possesses or
has valid right to use all patents, patent applications, trademarks, service
marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses, inventions, trade secrets and similar rights
(“Intellectual Property”) necessary for the conduct of the business of the
Company and its subsidiaries as currently carried on and as described in the
Registration Statement, the Time of Sale Disclosure Package and the Final
Prospectus, except those the absence of which are not reasonably likely to
result in a Material Adverse Effect. To the knowledge of the Company, no action
or use by the Company or any of its subsidiaries will involve or give rise to
any infringement of, or license or similar fees for, any Intellectual Property
of others, except where such action, use, license or fee is not reasonably
likely to result in a Material Adverse Effect. Neither the Company nor any of
its subsidiaries has received any written notice alleging any such material
infringement or fee.
          (xiii) The Company and each of its subsidiaries has complied with, is
not in violation of, and has not received any written notice of violation
relating to any applicable law, rule or regulation relating to the conduct of
its business, or the ownership or operation of its property and assets,
including, without limitation (to the extent applicable), (A) the Currency and
Foreign Transactions Reporting Act of 1970, as amended, or any money laundering
laws, rules or regulations, (B) any laws, rules or regulations related to
health, safety or the environment, including those relating to the regulation of
hazardous substances, (C) the Sarbanes-Oxley Act and the rules and regulations
of the Commission thereunder, (D) the Foreign Corrupt Practices Act of 1977 and
the rules and regulations thereunder, and (E) the Employment Retirement Income
Security Act of 1974 and the rules and regulations thereunder, in each case
except where the failure to be in compliance is not reasonably likely to result
in a Material Adverse Effect.
          (xiv) Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company, any director, officer, employee, representative, agent
or

7



--------------------------------------------------------------------------------



 



affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the Offering of the Shares contemplated hereby, or lend,
contribute or otherwise make available such proceeds to any person or entity,
for the purpose of financing the activities of any person currently subject to
any U.S. sanctions administered by OFAC.
          (xv) The Company and each of its subsidiaries carries, or is covered
by, insurance in such amounts and covering such risks as is customary for
companies engaged in similar businesses in similar industries.
          (xvi) No labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company, is imminent that is
reasonably likely to result in a Material Adverse Effect.
          (xvii) Neither the Company nor any of its subsidiaries is in
violation, breach or default under its certificate of incorporation, bylaws or
other equivalent organizational or governing documents, except where the
violation is not reasonably likely to result in a Material Adverse Effect.
          (xviii) Neither the Company, its subsidiaries nor, to its knowledge,
any other party is in violation, breach or default of any Contract that is
reasonably likely to result in a Material Adverse Effect.
          (xix) No supplier, customer, distributor or sales agent of the Company
has notified the Company that it intends to discontinue or decrease the rate of
business done with the Company, except where such discount or decrease is not
reasonably likely to result in a Material Adverse Effect.
          (xx) There are no claims, payments, issuances, arrangements or
understandings for services in the nature of a finder’s, consulting or
origination fee with respect to the introduction of the Company to Roth or the
sale of the Shares hereunder or any other arrangements, agreements,
understandings, payments or issuances with respect to the Company to which the
Company is a party that, to the knowledge of the Company, will affect Roth’s
compensation, as determined by FINRA.
          (xxi) Except as disclosed to Roth in writing, the Company has not made
any direct or indirect payments (in cash, securities or otherwise) to (i) any
person, as a finder’s fee, investing fee or otherwise, in consideration of such
person raising capital for the Company or introducing to the Company persons who
provided capital to the Company, (ii) any FINRA member, or (iii) any person or
entity that has any direct or indirect affiliation or association with any FINRA
member within the 12-month period prior to the date on which the Registration
Statement was filed with the Commission (“Filing Date”) or thereafter.
          (xxii) To the Company’s knowledge, no (i) officer or director of the
Company or its subsidiaries, (ii) owner of 5% or more of the Company’s
unregistered securities or that of its subsidiaries or (iii) owner of any amount
of the Company’s

8



--------------------------------------------------------------------------------



 



unregistered securities acquired within the 180-day period prior to the Filing
Date, has any direct or indirect affiliation or association with any FINRA
member.
          (xxiii) Other than Roth, no person has the right to act as a placement
agent, underwriter or as a financial advisor in connection with the Offering
contemplated hereby.
     5. Closing and Settlement. Subject to the terms and conditions hereof,
payment of the purchase price for, and delivery of, the Shares shall be made at
one or more closings (each a “Closing” and the date on which each Closing
occurs, a “Closing Date”) at the offices of Latham & Watkins LLP (or at such
other place as shall be agreed upon by Roth and the Company), the first such
Closing to take place at 6:00 a.m., Pacific Daylight time, on August 25, 2009
(unless another time shall be agreed to by Roth and the Company). Payment of the
purchase price at each Closing shall be made by the Investors directly to the
Company by Federal Funds wire transfer, against delivery of such Shares (through
the DWAC facilities of the Depository Trust Company), and such Shares shall be
registered in such name or names and shall be in such denominations, as the
Investors may request and as set forth in the applicable subscription agreement
executed by each Investor, the form of which is attached hereto as Schedule II.
     6. Covenants. The Company covenants and agrees with Roth as follows:
          (a) During the period beginning on the date hereof and ending on the
Closing Date (the “Prospectus Delivery Period”), prior to amending or
supplementing the Registration Statement, including any Rule 462 Registration
Statement, the Time of Sale Disclosure Package or the Final Prospectus, the
Company shall furnish to Roth for review and comment a copy of each such
proposed amendment or supplement, and the Company shall not file any such
proposed amendment or supplement to which Roth promptly and reasonably objects.
          (b) From the date of this Agreement until the end of the Prospectus
Delivery Period, the Company shall promptly advise Roth in writing (A) of the
receipt of any comments of, or requests for additional or supplemental
information from, the Commission, (B) of the time and date of any filing of any
post-effective amendment to the Registration Statement or any amendment or
supplement to the Time of Sale Disclosure Package or the Final Prospectus,
(C) of the time and date that any post-effective amendment to the Registration
Statement becomes effective and (D) of the issuance by the Commission of any
stop order suspending the effectiveness of the Registration Statement or of any
order preventing or suspending its use or the use of the Time of Sale Disclosure
Package, or of any proceedings to remove, suspend or terminate from listing or
quotation the Common Stock from any securities exchange upon which it is listed
for trading or included or designated for quotation, or of the threatening or
initiation of any proceedings for any of such purposes. If the Commission shall
enter any such stop order at any time during the Prospectus Delivery Period, the
Company will use its reasonable efforts to obtain the lifting of such order at
the earliest practicable time. Additionally, the Company agrees that it shall
comply with the provisions of Rules 424(b), 430A and 430B, as applicable to the
Offering, under the Securities Act and will use its reasonable efforts to
confirm that any filings made by the Company under Rule 424(b) or Rule 433 were
received in a timely manner by the Commission (without reliance on
Rule 424(b)(8) or Rule 164(b) of the Securities Act).

9



--------------------------------------------------------------------------------



 



          (c) During the Prospectus Delivery Period, the Company will comply
with all requirements imposed upon it by the Securities Act, as now and
hereafter amended, and by the Rules and Regulations, as from time to time in
force, and by the Exchange Act, as now and hereafter amended, so far as
necessary to permit the continuance of sales of or dealings in the Shares as
contemplated by the provisions hereof, the Registration Statement, the Time of
Sale Disclosure Package and the Final Prospectus. If during such period any
event occurs the result of which the Final Prospectus would include an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances then existing, not
misleading, or if during such period it is reasonably necessary or appropriate
in the opinion of the Company or its counsel or Roth or its counsel to amend the
Registration Statement or supplement the Final Prospectus to comply with the
Securities Act, the Company will promptly notify Roth and will amend the
Registration Statement or supplement the Final Prospectus so as to correct such
statement or omission or effect such compliance.
          (d) The Company covenants that it will not, unless it obtains the
prior written consent of Roth, make any offer relating to the Securities that
would constitute an Issuer Free Writing Prospectus or that would otherwise
constitute a “free writing prospectus” (as defined in Rule 405 of the Act)
required to be filed by the Company with the Commission or retained by the
Company under Rule 433 of the Act. In the event that Roth expressly consents in
writing to any such free writing prospectus (a “Permitted Free Writing
Prospectus”), the Company covenants that it shall (i) treat each Permitted Free
Writing Prospectus as an Issuer Free Writing Prospectus, and (ii) comply with
the requirements of Rule 164 and 433 of the Act applicable to such Permitted
Free Writing Prospectus, including in respect of timely filing with the
Commission, legending and record keeping.
          (e) The Company will furnish to Roth and counsel for Roth copies of
the Registration Statement, the Final Prospectus and all amendments and
supplements to such documents, in each case as soon as practicable and in such
quantities as Roth may from time to time reasonably request.
          (f) The Company will not take, directly or indirectly, during the
Prospectus Delivery Period, any action designed to or which might reasonably be
expected to cause or result in, or that has constituted, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Shares.
          (g) The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, will pay or cause to
be paid (A) all documented, out of pocket expenses (including transfer taxes
allocated to the respective transferees) incurred in connection with the
delivery of the Shares, including the reasonable legal fees of Roth’s counsel,
up to a maximum amount of $25,000 for all such expenses and fees, (B) all
expenses and fees (including, without limitation, fees and expenses of the
Company’s counsel) in connection with the preparation, printing, filing,
delivery, and shipping of the Registration Statement (including the financial
statements therein and all amendments, schedules, and exhibits thereto), the
Shares, the Time of Sale Disclosure Package, the Final Prospectus, any Issuer
Free Writing Prospectus and any amendment thereof or supplement thereto, (C) the
fees and expenses of any transfer agent or registrar, (D) listing fees, if any,
and (E) all other costs and

10



--------------------------------------------------------------------------------



 



expenses of the Company incident to the performance of its obligations hereunder
that are not otherwise specifically provided for herein.
          (h) The Company will not issue or sell any Common Stock or other
equity or equity-linked securities (excluding the conversion or exercise of any
securities outstanding on the date hereof and the issuance of any securities
pursuant to compensatory plans) for a period of fifteen days following the date
hereof, unless Roth consents otherwise.
     7. Conditions of Roth’s Obligations. The obligations of Roth hereunder are
subject to the accuracy, as of the date hereof and at the applicable Closing
Date (as if made at the Closing Date), of and compliance with all
representations, warranties and agreements of the Company contained herein, the
performance by the Company of its obligations hereunder and the following
additional conditions:
          (a) If filing of the Final Prospectus, or any amendment or supplement
thereto, is required under the Securities Act or the Rules and Regulations, the
Company shall have filed the Final Prospectus (or such amendment or supplement)
with the Commission in the manner and within the time period so required
(without reliance on Rule 424(b)(8) or Rule 164(b) under the Securities Act);
the Registration Statement shall remain effective; no stop order suspending the
effectiveness of the Registration Statement or any part thereof, any Rule 462
Registration Statement, or any amendment thereof, nor suspending or preventing
the use of the Time of Sale Disclosure Package or the Final Prospectus shall
have been issued; no proceedings for the issuance of such an order shall have
been initiated or threatened; any request of the Commission for additional
information (to be included in the Registration Statement, the Time of Sale
Disclosure Package, the Final Prospectus, or otherwise) shall have been complied
with to Roth’s reasonable satisfaction.
          (b) The Registration Statement, the Time of Sale Disclosure Package or
the Final Prospectus, or any amendment thereof or supplement thereto, shall not
contain an untrue statement of fact, or omit to state a fact which is required
to be stated therein or necessary to make the statements therein not misleading.
          (c) On the applicable Closing Date, there shall have been furnished to
Roth the opinion and negative assurance letters of counsel for the Company,
dated the applicable Closing Date and addressed to Roth, in form and substance
reasonably satisfactory to Roth, to the effect set forth in Schedule III.
          (d) On the applicable Closing Date, there shall have been furnished to
Roth the opinion of Colorado counsel for the Company, dated the applicable
Closing Date and addressed to Roth, in form and substance reasonably
satisfactory to Roth, to the effect set forth in Schedule IV.
          (e) Roth shall have received a letter from each of Ehrhardt Keefe
Steiner & Hottman P.C. and PricewaterhouseCoopers LLP, on the applicable Closing
Date addressed to Roth, confirming that they are independent public accountants
within the meaning of the Securities Act and are in compliance with the
applicable requirements relating to the qualifications of accountants under
Rule 2-01 of Regulation S-X of the Commission, and

11



--------------------------------------------------------------------------------



 



confirming, as of the date of each such letter (or, with respect to matters
involving changes or developments since the respective dates as of which
specified financial information is given in the Time of Sale Disclosure Package,
as of a date not more than five days prior to the date of such letter), the
conclusions and findings of said firms with respect to the financial
information, including any financial information contained in Exchange Act
Reports filed by the Company, and other matters reasonably required by Roth
consistent with customary practice for such letters.
          (f) On the applicable Closing Date, there shall have been furnished to
Roth a certificate, dated the applicable Closing Date and addressed to Roth,
signed by the chief executive officer and the chief financial officer of the
Company, solely in their capacity as officers of the Company, to the effect
that:
          (i) The representations and warranties of the Company in this
Agreement are true and correct, in all material respects, as if made at and as
of the applicable Closing Date, and the Company has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the applicable Closing Date;
          (ii) No stop order or other order (A) suspending the effectiveness of
the Registration Statement or any part thereof or any amendment thereof,
(B) suspending the qualification of the Shares for offering or sale, or
(C) suspending or preventing the use of the Time of Sale Disclosure Package or
the Final Prospectus has been issued, and no proceeding for that purpose has
been instituted or, to their knowledge, is threatened in writing by the
Commission or any state or regulatory body; and
          (iii) There has been no occurrence of any event resulting or
reasonably likely to result in a Material Adverse Effect during the period from
and after the date of this Agreement and prior to the applicable Closing Date.
          (g) The Common Stock shall be registered under the Exchange Act and
shall be listed on NYSE Amex, and the Company shall not have taken any action
designed to terminate, or likely to have the effect of terminating, the
registration of the Common Stock under the Exchange Act or delisting or
suspending from trading the Common Stock from NYSE Amex, nor shall the Company
have received any written notice that NYSE Amex is contemplating terminating
such registration or listing.
          (h) The Company shall have furnished to Roth and counsel for Roth such
additional documents, certificates and evidence as Roth or counsel for Roth may
have reasonably requested.
     If any condition specified in this Section 7 shall not have been fulfilled
when and as required to be fulfilled, this Agreement may be terminated by Roth
by notice to the Company at any time at or prior to the applicable Closing Date
and such termination shall be without liability of any party to any other party,
except that the second to last sentence of Section 1, Section 6(h), Section 8
and Section 9 shall survive any such termination and remain in full force and
effect.

12



--------------------------------------------------------------------------------



 



     8. Indemnification and Contribution.
          (a) The Company agrees to indemnify, defend and hold harmless Roth,
its affiliates, directors and officers and employees, and each person, if any,
who controls Roth within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any losses, claims, damages or
liabilities to which Roth or such person may become subject, under the
Securities Act or otherwise (including in settlement of any litigation if such
settlement is effected with the written consent of the Company), insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon (i) an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, including the information
deemed to be a part of the Registration Statement at the time of effectiveness
and at any subsequent time pursuant to Rules 430A and 430B of the Rules and
Regulations, the Time of Sale Disclosure Package, the Final Prospectus, or any
amendment or supplement thereto (including any documents filed under the
Exchange Act and deemed to be incorporated by reference into the Registration
Statement or the Final Prospectus), or any Issuer Free Writing Prospectus or in
any materials or information provided to Investors by, or with the written
approval of, the Company in connection with the marketing of the Offering of the
Shares, including any roadshow or investor presentations (whether in person or
electronically) (“Marketing Materials”), or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, or (ii) in whole or in
part, any failure of the Company to perform its obligations hereunder or under
applicable law, and will reimburse Roth for any reasonable, documented, out of
pocket legal or other expenses reasonably incurred by it in connection with
evaluating, investigating or defending against such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable in
any such case to the extent that any such loss, claim, damage, liability or
action arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in the Registration Statement,
the Time of Sale Disclosure Package, the Final Prospectus, or any amendment or
supplement thereto, any Issuer Free Writing Prospectus or any Marketing
Materials, in reliance upon and in conformity with written information furnished
to the Company by Roth specifically for use in the preparation thereof.
          (b) Roth will indemnify and hold harmless the Company, its affiliates,
directors, officers and employees, and each person, if any, who controls the
Company or such person within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any losses, claims, damages or
liabilities to which the Company may become subject, under the Securities Act or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Roth), insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, the Time of Sale Disclosure Package,
the Final Prospectus, or any amendment or supplement thereto, any Issuer Free
Writing Prospectus or any Marketing Materials, or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement, the Time of Sale Disclosure Package, the Final
Prospectus, or any amendment or supplement thereto, any Issuer Free Writing
Prospectus or any

13



--------------------------------------------------------------------------------



 



Marketing Materials, in reliance upon and in conformity with written information
furnished to the Company by Roth specifically for use in the preparation
thereof, and will reimburse the Company for any reasonable, documented, out of
pocket legal or other expenses reasonably incurred by the Company in connection
with defending against any such loss, claim, damage, liability or action.
          Promptly after receipt by an indemnified party under subsection (a) or
(b), above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the failure to notify the indemnifying party shall not
relieve the indemnifying party from any liability that it may have to any
indemnified party except to the extent such indemnifying party has been
materially prejudiced by such failure. In case any such action shall be brought
against any indemnified party, and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
in, and, to the extent that it shall wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of the indemnifying party’s election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party under such subsection for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable, documented, out of pocket costs of investigation;
provided, however, that if (i) the indemnified party has reasonably concluded
(based on advice of counsel) that there may be legal defenses available to it or
other indemnified parties that are different from or in addition to those
available to the indemnifying party, (ii) a conflict or potential conflict
exists (based on the reasonable advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party), or (iii) the indemnifying party has not in
fact employed counsel reasonably satisfactory to the indemnified party to assume
the defense of such action within a reasonable time after receiving notice of
the commencement of the action, the indemnified party shall have the right to
employ a single counsel to represent it in any claim in respect of which
indemnity may be sought under subsection (a) or (b) of this Section 8, in which
event the reasonable, documented, out of pocket fees and expenses of such
separate counsel shall be borne by the indemnifying party or parties and
reimbursed to the indemnified party as incurred. Notwithstanding anything to the
contrary in this Section 8, in no event shall an indemnifying party be required
to pay fees and expenses for more than one firm of attorneys (and local counsel)
representing all indemnified parties.
          Notwithstanding anything to the contrary in this Section 8, the
indemnifying party under this Section 8 shall not be liable for any settlement
of any proceeding effected without its written consent (not to be unreasonably
withheld), but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
against any loss, claim, damage, liability or expense by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the indemnified party (not to be unreasonably withheld), effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is a party or could be named and indemnity was or would be sought hereunder by
such indemnified party, unless such settlement, compromise or consent
(a) includes an unconditional

14



--------------------------------------------------------------------------------



 



release of such indemnified party from all liability for claims that are the
subject matter of such action, suit or proceeding and (b) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party.
          (c) If the indemnification provided for in this Section 8 is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b), above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above,
(i) in such proportion as is appropriate to reflect the relative benefits
received by the Company, on the one hand, and Roth, on the other hand, from the
Offering of the Shares or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company, on the one hand, and Roth, on the other hand, in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company, on the one hand,
and Roth, on the other hand, shall be deemed to be in the same proportion as the
total net proceeds from the Offering (before deducting expenses) received by the
Company, and the total placement agent fees received by Roth, in each case as
set forth on the cover page of the Final Prospectus, bear to the aggregate
offering price of the Shares set forth on such cover. The relative fault shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or Roth and the
parties’ relevant intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. The Company and Roth agree
that it would not be just and equitable if contributions pursuant to this
subsection (d) were to be determined by pro rata allocation or by any other
method of allocation that does not take account of the equitable considerations
referred to in the first sentence of this subsection (d). The amount paid by an
indemnified party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending against any action or claim
that is the subject of this subsection (d). Notwithstanding the provisions of
this subsection (d), Roth shall not be required to contribute any amount in
excess of the amount of Roth’s placement agent fees actually received by Roth
from the Offering of the Shares. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
          (d) The benefits of the obligations of the Company under this
Section 8 shall extend, upon the same terms and conditions, to each person, if
any, who controls Roth within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act; and the benefits of the obligations of Roth
under this Section 8 shall extend, upon the same terms and conditions, to the
Company, and its officers, directors and each person who controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act.
          (e) For purposes of this Agreement, Roth confirms, and the Company
acknowledges, that there is no information concerning Roth furnished in writing
to the Company by Roth specifically for preparation of or inclusion in the
Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus, other than the statements regarding Roth set

15



--------------------------------------------------------------------------------



 



forth in the “Plan of Distribution” section of the Final Prospectus and Time of
Sale Disclosure Package, only insofar as such statement relate to the amount of
selling concession and related activities that may be undertaken by Roth.
     9. Representations and Agreements to Survive Delivery. All representations,
warranties, and agreements of the Company herein or in certificates delivered
pursuant hereto including, but not limited to, the agreements of Roth and the
Company contained in the second to last sentence of Section 1, Section 6(h) and
Section 8 hereof, shall remain operative and in full force and effect regardless
of any investigation made by or on behalf of Roth or any controlling person
thereof, or the Company or any of its officers, directors, or controlling
persons, and shall survive delivery of, and payment for, the Shares to and by
Roth hereunder.
     10. Notices. Except as otherwise provided herein, all communications
hereunder shall be in writing and, if to Roth, shall be mailed, delivered or
telecopied to Roth Capital Partners, LLC, 24 Corporate Plaza, Newport Beach, CA,
telecopy number: (949) 720-7227, Attention: Aaron Gurewitz with a copy (which
shall not constitute notice) to DLA Piper LLP (US), 2525 East Camelback Road,
Suite 1000, Phoenix, Arizona 85016, Attention: Steven D. Pidgeon; and if to the
Company, shall be mailed, delivered or telecopied to it at Rentech, Inc., 10877
Wilshre Blvd, Suite 710, Los Angeles, CA 90024, telecopy number: (310) 571-9799,
Attention: General Counsel with a copy (which shall not constitute notice) to
Latham & Watkins LLP, 140 Scott Drive, Menlo Park, California 94025, Attention:
Anthony J. Richmond; or in each case to such other address as the person to be
notified may have requested in writing. Any party to this Agreement may change
such address for notices by sending to the parties to this Agreement written
notice of a new address for such purpose.
     11. Persons Entitled to Benefit of Agreement. This Agreement shall inure
solely to the benefit of and be binding upon the parties hereto and their
respective successors and assigns and the controlling persons, officers and
directors referred to in Section 8. Nothing in this Agreement is intended or
shall be construed to give to any other person, firm or corporation any legal or
equitable remedy or claim under or in respect of this Agreement or any provision
herein contained. The term “successors and assigns” as herein used shall not
include any purchaser, as such purchaser, of any of the Shares from Roth.
     12. Absence of Fiduciary Relationship. The Company acknowledges and agrees
that: (a) Roth has been retained solely to act as placement agent in connection
with the sale of the Shares and that no fiduciary, advisory or agency
relationship between the Company and Roth has been created in respect of any of
the transactions contemplated by this Agreement, irrespective of whether Roth
has advised or is advising the Company on other matters; (b) the price and other
terms of the Shares set forth in this Agreement were established by Roth and the
Investors following discussions and arms-length negotiations and the Company is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated by this Agreement; (c) it
has been advised that Roth and its affiliates are engaged in a broad range of
transactions that may involve interests that differ from those of the Company
and that Roth has no obligation to disclose such interest and transactions to
the Company by virtue of any fiduciary, advisory or agency relationship; (d) it
has been advised that Roth is acting, in respect of the transactions
contemplated by this Agreement, solely for the benefit of Roth, and not on
behalf of the Company.

16



--------------------------------------------------------------------------------



 



     13. No Limitations. Nothing in this Agreement shall be construed to limit
the ability of Roth or its affiliates to (a) trade in the Company’s or any other
company’s securities or publish research on the Company or any other company,
subject to applicable law, or (b) pursue or engage in investment banking,
financial advisory or other business relationships with entities that may be
engaged in or contemplate engaging in, or acquiring or disposing of, businesses
that are similar to or competitive with the business of the Company.
     14. Amendments and Waivers. No supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. The failure of a party to exercise any right or remedy shall not be
deemed or constitute a waiver of such right or remedy in the future. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (regardless of whether similar), nor shall
any such waiver be deemed or constitute a continuing waiver unless otherwise
expressly provided.
     15. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph, clause or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph, clause or provision.
     16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
     17. Counterparts. This Agreement may be executed and delivered (including
by facsimile transmission and electronic mail attaching a portable document file
(.pdf)) in one or more counterparts and, if executed and delivered in more than
one counterpart, the executed counterparts shall each be deemed to be an
original and all such counterparts shall together constitute one and the same
instrument.

17



--------------------------------------------------------------------------------



 



          Please sign and return to the Company the enclosed duplicates of this
letter whereupon this letter will become a binding agreement between the Company
and Roth in accordance with its terms.

            Very truly yours,

RENTECH, INC.
      By:   /s/ Dan Cohrs       Name:   Dan Cohrs      Title:   Chief Financial
Officer     

Confirmed as of the date first above-
mentioned by Roth.

          ROTH CAPITAL PARTNERS, LLC    
 
       
By:
Name:
  /s/ Aaron M. Gurewitz
 
Aaron M. Gurewitz    
Title:
  Head of Equity Capital Markets    

18



--------------------------------------------------------------------------------



 



SCHEDULE I
Terms
Total number of Shares being offered:
Offering Price:
Net proceeds to the Company from the Offering after deducting placement agency
fees and offering expenses:
Dilution in net tangible book value to new investors:

 



--------------------------------------------------------------------------------



 



SCHEDULE II
Subscription Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE III
Company Counsel Opinions

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
Colorado Counsel Opinions

 